In re: Earl J. Billiot applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Writs refused. The showing made does not warrant the exercise of our original or supervisory jurisdiction.
HAMLIN, J., concurs and observes that applicant does not contend that he is innocent of the crime charged.
BARHAM, J., is of the opinion the writ should be granted.
Counsel pleaded for the defendant in this felony case. Defendant must plead “in person.” See Code of Criminal Procedure Article 553 and redactor's comment thereunder and see former R.S. 15 :257.
DIXON, J., is of the opinion that the defendant himself must plead and say the words “guilty” or “not guilty” under the law of this State.